

116 HR 1178 IH: Deadline Enforcement Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1178IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Spano (for himself and Mr. Waltz) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 31, United States Code, to provide for automatic continuing appropriations, to
			 withhold the pay of Members of Congress during any period in which such
			 automatic continuing appropriations are in effect, to prohibit the use of
			 funds for the official travel of Members of Congress during any period in
			 which such automatic continuing appropriations are in effect, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Deadline Enforcement Act. 2.Automatic continuing appropriations (a)In GeneralChapter 13 of title 31, United States Code, is amended by inserting after section 1310 the following new section:
				
					1311.Continuing appropriations
						(a)
 (1)If any appropriation measure for a fiscal year is not enacted before the beginning of such fiscal year or a joint resolution making continuing appropriations is not in effect, there are appropriated such sums as may be necessary to continue any program, project, or activity for which funds were provided in the preceding fiscal year—
 (A)in the corresponding appropriation Act for such preceding fiscal year; or (B)if the corresponding appropriation bill for such preceding fiscal year did not become law, then in a joint resolution making continuing appropriations for such preceding fiscal year.
								(2)
 (A)Except as provided in subparagraph (C), appropriations and funds made available, and authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be at a rate of operations not in excess of the lower of—
 (i)99 percent of the rate of operations provided for in the regular appropriation Act providing for such program, project, or activity for the preceding fiscal year;
 (ii)in the absence of such an Act, 99 percent of the rate of operations provided for such program, project, or activity pursuant to a joint resolution making continuing appropriations for such preceding fiscal year; or
 (iii)99 percent of the annualized rate of operations provided for in the most recently enacted joint resolution making continuing appropriations for part of that fiscal year or any funding levels established under the provisions of this section.
 (B)Except as provided in subparagraph (C), after the first 30-day period during which this subsection is in effect for that fiscal year, the applicable rate of operations as provided under subparagraph (A) shall be reduced by 1 percentage point. For each subsequent 30-day period during which this subsection is in effect for that fiscal year, the applicable rate of operations shall be reduced by 1 percentage point. The 30-day period reductions shall extend beyond the last day of that fiscal year.
 (C)The reductions provided by subparagraphs (A) and (B) shall not apply to any discretionary appropriation in budget function 050 made available pursuant to this section. Clause (i), (ii), or (iii) (as the case may be) of subparagraph (A) shall be applied to any such appropriation by substituting 100 percent for 99 percent.
 (D)If this section is in effect at the end of a fiscal year, funding levels shall continue as provided in this section for the next fiscal year.
 (3)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of a lapse in appropriations and ending with the date on which the applicable regular appropriation bill for such fiscal year becomes law (whether or not such law provides for such program, project, or activity) or a continuing resolution making appropriations becomes law, as the case may be.
 (b)An appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.
 (c)Expenditures made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation bill or a joint resolution making continuing appropriations until the end of a fiscal year providing for such program, project, or activity for such period becomes law.
 (d)This section shall not apply to a program, project, or activity during a fiscal year if any other provision of law (other than an authorization of appropriations)—
 (1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or
 (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period..
 (b)Clerical AmendmentThe table of sections of chapter 13 of title 31, United States Code, is amended by inserting after the item relating to section 1310 the following new item:
				
					
						1311. Continuing appropriations..
			3.Prohibiting paying Members of Congress while automatic continuing appropriations are in effect
			(a)Rule for One Hundred Sixteenth Congress
 (1)Holding salaries in escrowIf a pay period occurs during the One Hundred Sixteenth Congress during the period described in paragraph (2), the payroll administrator of each House of Congress shall—
 (A)deposit in an escrow account and exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (i)the daily rate of pay of the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and
 (ii)the number of 24-hour periods during the pay period; and (B)release amounts deposited in an escrow account under subparagraph (A) to such Member of Congress only upon the expiration of the period described in paragraph (2).
 (2)Period describedThe period described in this paragraph is the period that— (A)begins on the 1st day on which appropriations and funds are made available pursuant to section 1311 of title 31, United States Code (as added by section 2(a)); and
 (B)ends on the earlier of— (i)the date on which appropriations and funds are no longer made available pursuant to section 1311 of such title; or
 (ii)the last day of the One Hundred Sixteenth Congress. (3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator of each House of Congress shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).
 (4)Release of amounts at end of the congressIn order to ensure that this subsection is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payment to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Sixteenth Congress.
				(b)Subsequent Congresses
 (1)Reduction in salariesIf a pay period occurs during the One Hundred Seventeenth Congress or any succeeding Congress during the period described in paragraph (2), the payroll administrator of each House of Congress shall exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (A)the daily rate of pay of the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and
 (B)the number of 24-hour periods during the pay period. (2)Period describedThe period described in this paragraph is the period that—
 (A)begins on the 1st day on which appropriations and funds are made available pursuant to section 1311 of title 31, United States Code (as added by section 2(a)); and
 (B)ends on the date on which appropriations and funds are no longer made available pursuant to section 1311 of such title.
 (c)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrator of each House of Congress with such assistance as may be necessary to enable the payroll administrator to carry out this section.
 (d)DefinitionIn this section, the term payroll administrator, with respect to a House of Congress, means— (1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and
 (2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.
				4.Prohibiting use of funds for travel by Members of Congress while automatic continuing
			 appropriations are in effect
 (a)ProhibitionDuring the period described in subsection (b), no appropriated funds, including official funds of the House of Representatives, official funds of the Senate, or funds available under any Federal law, rule, or regulation, may be used to pay for the costs of travel by a Member of Congress.
 (b)Period describedThe period described in this paragraph is the period that— (1)begins on the 1st day on which appropriations and funds are made available pursuant to section 1311 of title 31, United States Code (as added by section 2(a)); and
 (2)ends on the date on which appropriations and funds are no longer made available pursuant to section 1311 of such title.
 5.Member of Congress definedIn this Act, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. 